Citation Nr: 1517050	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation, pursuant to the provisions of 38 U.S.C.A. § 1151, for small bowel obstruction, acute renal failure, and gangrene of the large and small intestines requiring left colectomy, ileectomy and colostomy.

2.  Entitlement to special monthly compensation (SMC) for the period from March 25, 2010 to June 15, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his former wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2012 and July 2012 rating decisions in which the RO, inter alia, denied a claim of entitlement to compensation under 38 U.S.C.A. § 1151 and granted a claim of entitlement to SMC under 38 U.S.C.A. § 1114(s) effective June 16, 2010 to September 1, 2010.  The Veteran filed notices of disagreement (NOD) in June 2012 and September 2012 for the respective issues.  Statements of the case (SOC) were issued in November 2012 and January 2013, respectively.  The Board accepts the Veteran's representative's February 2013VA Form 646 as a substantive appeal in lieu of a VA Form 9, regarding the 38 U.S.C.A. § 1151 claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013 regarding the claim for SMC.  

In January 2015, the Veteran and his former wife testified during a Board video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

With respect to the claim for SMC, the Board notes that while the Veteran disagreed with the assignment of SMC beginning in June 2010 rather than March 2010, he did not disagree with the rate of SMC assigned for the period from June 2010 to September 2010.  Thus, only the issue of entitlement to SMC for the period from March 25, 2010 through June 15, 2010 is on appeal.  

Following the most recent statements of the case, the Veteran submitted additional evidence and in February 2015, submitted a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304 (2014). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  The Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For the reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action pertinent to this appeal is warranted.

Initially, the Board notes that the comments by a VA examiner in a May 2012 VA examination report raises the issue of entitlement to service connection for a small bowel obstruction and residuals, to include as secondary to service-connected prostate cancer.  This claim has not yet been adjudicated by the AOJ and, if granted, could render moot the claim for compensation under section 1151 for the small bowel obstruction and residuals for which an appeal has been perfected.  As such, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

After undertaking any appropriate notice and development action(s), the AOJ should adjudicate the claim for service connection for the small bowel obstruction and residuals, to include as secondary to service-connected prostate cancer.  If service connection is denied, the AOJ should give the Veteran and his representative notice of the decision, and afford him and his representative an opportunity to perfect an appeal as to that matter.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

As adjudication of the claim for compensation under section 1151 would be premature, at this juncture, such claim must be remanded pending initial AOJ consideration of the service connection claim..  The Board also finds that, if not rendered moot, further development of the claim is warranted.

The Veteran contends that he incurred an additional disability of small bowel obstruction and residuals including acute renal failure, gangrene of the large and small intestines requiring left colectomy, ileectomy and colostomy, proximately caused by pain medication prescribed by VA, for a nonservice-connected disability.  The Veteran contends that such additional disability is due to VA negligence or other similar instance of fault on the part of VA, when a VA physician prescribed too high of a dose of a narcotic pain reliever.  A VA opinion regarding this issue was obtained in May 2012 but for the reasons explained below, the Board finds the opinion is inadequate and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment or examination furnished under any law administered by VA, and the negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a). 

During the Veteran's hearing before the Board, he offered sworn testimony regarding the sequence of events that led up to his bowel obstruction and resulting surgeries.  He reported that he had been taking morphine for his (non-service connected) back pain but that he had reached a point where he did not feel like himself, could not drive, and felt confused all the time and asked his VA physician to take him off of morphine.  Transcript [T.] page 4.  VA treatment records confirm that in October 2009, the Veteran asked the VA physician to prescribe a different pain reliever.  VA treatment records also include a prescription dated in October 2009 for hydrocodone 10/acetaminophen 325 mg tablets (Vicodin) with instructions to take two tablets by mouth every 4 hours as needed for pain.  In an October 2011 statement as well as during the January 2015 Board hearing, the Veteran reported that he took 12 pills per day, for 60 days before reaching a point where his then-wife took him to the hospital emergency room.  He also offered sworn testimony that the pharmacist initially refused to fill the prescription because the dosage was "way over the manufacturer's recommendation."  T. page 17. 

The Veteran's former wife is a registered nurse and offered sworn testimony in support of the Veteran's claim.  She testified that one night in December 2009, she noticed that the Veteran was blue and confused so she woke him up and took him to the hospital.  VA treatment records indicate that the Veteran presented to the emergency department with nausea and vomiting, back and abdominal pain.  He also reported that his last bowel movement had been five days prior to admission, that he had not urinated in four days preceding the hospital admission, and that he had abdominal pain during the four days prior to the hospital admission.  At that time, his then-wife reported that he had become increasingly confused and drowsy over the course of the week leading up to the hospital admission.  Following physical examination and diagnostic testing, the Veteran underwent surgery for a small bowel obstruction.  Post-operative diagnoses were ischemic ileitis and colitis with findings of gangrene of the descending colon and sigmoid as well as gangrene ileum, from 5cm to 75 cm proximal to TI.  The Veteran's former wife testified that hospital physicians told her that if she had waited another hour to take him to the hospital, the Veteran would have died.  T. page 8. 

The Veteran was hospitalized from the time of the December 2009 emergency visit until March 2010 and underwent multiple, additional surgical procedures for issues related to the bowel obstruction, during the hospitalization and subsequent to the hospitalization.  See e.g. VA treatment records dated in December 2009 and August 2010 noting surgical procedures. 
      
A VA opinion was obtained in May 2012 to address whether there was any fault on the part of VA in prescribing the pain medication that allegedly led to the bowel obstruction.  The opinion was unfavorable as the VA examiner found the prescription pain medication was not the proximate cause of the bowel obstruction.  The VA examiner cited other potential causes of the Veteran's bowel obstruction, including prostate cancer and chemotherapy.  The Board finds that the May 2012 VA opinion is inadequate with respect to the proximate cause determination as it appears to be predicated on inaccurate facts.  Namely, the VA examiner noted that the Veteran had undergone chemotherapy and that such may be a cause of the bowel obstruction; however, a review of the treatment records indicates that the Veteran did not undergo chemotherapy.  See May 2007 VA examination for service-connected prostate cancer; see also June 2008 prostate cancer questionnaire.  Moreover, the VA examiner's opinion regarding the proximate cause of the bowel obstruction appears to be contrary to an October 2010 VA treatment record which noted that the Veteran should not take Vicodin due in part to its side effects, including "constipation that [led] to bowel obstruction and subsequent surgeries."  The May 2012 VA examiner did not address the October 2010 treatment record.  As the May 2012 VA opinion appears to have been based on inaccurate facts and was incomplete, an addendum opinion is required.  See Barr, 21 Vet. App. at 312. 

If the May 2012 VA examiner is no longer available or it is determined that the Veteran should be examined, he should be provided with an examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

With respect to the claim for SMC, the Veteran claims entitlement to SMC on the basis of housebound status and/or aid and attendance for the period from March 25, 2010 to June 15, 2010.  In this regard, the Board notes the Veteran's June 2010 claim was filed in the form of an "aid and attendance" questionnaire.  The July 2012 rating decision granted SMC, effective June 16, 2010.  However, the Veteran essentially appeals the effective date of the grant, claiming that he was housebound as of the date of his release from the hospital in March 2010 and should be granted an SMC for the period from March 25, 2010 to June 15, 2010.  See September 2012 Notice of Disagreement.  During his hearing before the Board, the Veteran and his former wife also indicated that the Veteran was in need of aid and attendance during this period.  

SMC may be granted under 38 U.S.C.A. § 1114 (l) if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  SMC may be granted under 38 U.S.C.A. § 1114(s) if the veteran has a service-connected disability rated as total, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) by reason of such veteran's service-connected disability or disabilities, is permanently housebound.  For the purpose of § 1114(s), the requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime.  The Veteran received the appropriate VCAA notice for both sets of requirements in September 2011.  

In this case, the June 16, 2010 effective date of the assigned SMC was the date that the Veteran's service-connected PTSD was increased such that he met the statutory requirements for an SMC under 38 U.S.C.A. § 1114(s).  In this regard, as of June 16, 2010, the Veteran had a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, separate from the 100 percent disability.  Although, as described above, an SMC is warranted under 1114(l) or (s) in certain circumstances involving the need for aid and attendance and/or housebound status, the Veteran's housebound status and/or need for aid and attendance were not the reasons that the SMC was granted here.  The July 2012 rating decision and January 2013 SOC explained that the SMC was granted because the Veteran met the other rating requirements under section 1114(s) - 100 percent disability and additional service connected disabilities independently ratable at 60 percent or more.  Although the AOJ noted the Veteran's housebound status in its July 2012 rating decision and referred to the compensation under section 1114(s) as the "housebound rate", the AOJ did not make a determination that the Veteran's service-connected disabilities necessitated his housebound status or need for aid and attendance.  Further, the Veteran has reported that the narcotic pain relief that allegedly caused the bowel obstruction and subsequent housebound status, was primarily for his back disorder, which is not service-connected.  

At present, the Board cannot grant SMC for the period from March 25, 2010 to June 15, 2010 as the Veteran has not been awarded compensation for the claims associated with the bowel obstruction which he contends led to his housebound status and/or need for aid and attendance.  However, as the Veteran contends that his housebound status and/or need for aid and attendance are related to his release from the hospital in March 2010 following the small bowel obstruction, and claims of entitlement service connection for the small bowel obstruction and residuals or section 1151 compensation for such, if granted, could provide a basis for an award of SMC for the period , the Board finds that the issue of entitlement to SMC for the period from March 25, 2010 to June 15, 2010 is, in turn, inextricably intertwined with these claims.  See Parker, 7 Vet. App. 116 and Harris, 1 Vet. App. at 183.  Thus, the Board must defer consideration of the matter of entitlement to an SMC for the period from March 25, 2010 to June 15, 2010, at this juncture, pending completion of the actions being requested to resolve the matters of entitlement to service connection for the small bowel obstruction and residuals, to include on a secondary basis, and, if not rendered moot, the claim for section 1151 compensation.  

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claims should include consideration of all additional evidence added to the record since the  last adjudication of the claims-to include, for the sake of efficiency, evidence submitted after last adjudication of the claim-notwithstanding the waiver of initial RO consideration of such evidence.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After accomplishing any appropriate notification and/or development action(s), adjudicate the claim for a service connection for a small bowel obstruction and residuals, to include as secondary to service-connected prostate cancer.

4.  If the claim for service connection a small bowel obstruction and residuals, to include as secondary to service-connected prostate cancer, is denied, notify the Veteran and his representative of the decision and advise them of the Veteran's appellate rights.

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal) must be perfected.  While the AOJ must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim for service connection for a small bowel obstruction and residuals, to include as secondary to service-connected prostate cancer, if desired, as soon as possible to avoid unnecessary delay in the connection with his current appeal.

5.  After completion of the above, if the claim for section 1151 benefits is not rendered moot, arrange for the VA physician who provided the May 2012 opinion to provide an addendum opinion on the matter of the Veteran's entitlement to compensation under 38 U.S.C.A. § 1151 for the small bowel obstruction and residuals.  

If the prior examiner is no longer employed by VA or is otherwise unavailable, or an examination of the Veteran is medically deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated physician should render an opinion, based on accepted medical principles, that addresses whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the Veteran incurred additional disability (such as the small bowel obstruction and residuals) as the result of the pain medication prescribed in October 2009. 

In providing the requested opinion, the examiner must  consider and address the October 2010 VA treatment record which indicates that the Veteran's bowel obstruction resulted from the side effects of Vicodin.

The Board acknowledges the May 2012 VA opinion that the bowel obstruction may be due to other causes including prostate cancer and chemotherapy.  If on Remand, the physician continues to find that the bowel obstruction was due to chemotherapy, the examiner is asked to identify where in the record chemotherapy is referenced, as the May 2007 VA examination for service-connected prostate cancer and June 2008 prostate cancer questionnaire do not indicate that the Veteran underwent chemotherapy. 

If the examiner determines that it is at least as likely as not that the prescription pain medication was the proximate cause of the small bowel obstruction, he or she should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the dosage of pain medication prescribed by the VA physician demonstrated (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) the additional disability was an event not reasonably foreseeable.  

In providing the requested opinion, the examiner should must consider and address the Veteran's contention that the pharmacist told him the prescription amount exceeded the manufacturer's recommended dose.  

All pertinent evidence, to include all medical evidence of record and competent assertions (to include by the Veteran and his former wife, as appropriate) must be addressed.  Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, if not rendered moot, adjudicate the claim for compensation under 38 U.S.C.A. § 1151, then the claim for SMC from March 25, 2010 to June 15, 2010, in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.

7.  If the claim for compensation under 38 U.S.C.A. § 1151 and/or the claim for SMC from March 25, 2010 to June 15, 2010 remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

8.  If the claim for service connection for small bowel obstruction and residuals, to include as secondary to service-connected prostate cancer (addressed in paragraphs 3 and 4, above) is denied, do not return the appeal  to the Board until after the Veteran has either perfected an appeal on the claim for service connection for the small bowel obstruction and residuals, or the time period for doing so has expired, whichever occurs first.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




